PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/739,979
Filing Date: 10 Jan 2020
Appellant(s): LAU, CHI, KWANG



__________________
LAU, CHI, KWANG (Inventor)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/6/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/4/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8, 10, 12-13, 15-17, 19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tsui et al. (US 2008/0204359) in view of Dunlap et al. (US 5,194,963).
Regarding claim 1, Tsui teaches a digital media player unit having a circuitry (Fig. 5), the media player unit comprising:
at least two dedicated memory sets, wherein one of said at least two dedicated memory set is fed with a first display content and another one of said at least two dedicated memory set is fed with a second display content (Figs. 1, 5 and paragraph 28, teaches memory sets in the form of card slot 5 and USB connector ports 4. Each of which is connected to a memory device which includes images and videos that are to be displayed when the specific memory device is selected for output); and
	However, while Tsui does teach a set of buttons 3 (Fig. 1 and 5) that allows the user to control the various operations of the device, fails to explicitly teach, but Dunlap teaches the claimed “at least one switch coupled to each of said dedicated memory sets for facilitating selective playing of said first display content or said second display content stored in any one of said at least two dedicated memory sets by said media player unit” (Fig. 1 teaches the claimed wherein for a particular memory device , Deck-A or Deck-B, there are separate switches for controlling the operations of the device, including a play button “P”, designated for that particular media slot).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Dunlap into the system of Tsui, such that Tsui can benefit by incorporating at least the play button for each of the memory devices into the plurality of memory slots 4/USB connectors 5, because said incorporation would allow for an improved user experience by making it easier for a user to spatially identify which memory the user would like to select as the memory device of choice.
Regarding claim 3, Tsui teaches the claimed wherein each said dedicated memory set comprises:
a memory media slot configured on a body of said media player unit (Figs. 1 and 5, card slot 5 and USB connector ports 4); and
a memory media inserted within said memory media slot (Figs. 1 and 5, card slot 5 and USB connector ports 4 accepts memory devices in the various slots/ports).
Regarding claim 4, Tsui teaches the claimed wherein said memory media is at least one a memory card or a USB stick (paragraph 28).
Regarding claim 5, Tsui teaches the claimed wherein said at least one switch is configured on the body of said media player unit (Fig. 1, switches 3 on the body of 22 and switches 2 on the body of 21).
Regarding claim 6, Tsui in view of Dunlap teaches the claimed wherein each of said dedicated memory sets include a switch coupled thereto (as discussed in claim 1 above, Dunlap teaches that each of the playback devices has a switch coupled only for that particular playback device, “Deck-A”/”Deck-B” specific play “P” switches).
Regarding claim 8, Tsui teaches the claimed further comprising a display monitor for displaying content present in any one of the said dedicated memory sets (Figs. 1 and 5, LCD display 11).
Regarding claim 10, Tsui teaches a digital media player unit having a circuitry (Fig. 5), said media player unit comprising:
a pair of dedicated memory sets, wherein one of said pair of dedicated memory sets is fed with a first display content and another one of said pair of dedicated memory sets is fed with a second display content (Figs. 1, 5 and paragraph 28, teaches memory sets in the form of card slot 5 and USB connector ports 4. Each of which is connected to a memory device which includes images and videos that are to be displayed when the specific memory device is selected for output); 
wherein each dedicated memory set comprises: 
a memory media slot configured on a body of said media player unit (Figs. 1 and 5, card slot 5 and USB connector ports 4); and 
a memory media inserted within said memory media slot (Figs. 1 and 5, card slot 5 and USB connector ports 4 accepts memory devices in the various slots/ports); and
	However, while Tsui does teach a set of buttons 3 (Fig. 1 and 5) that allows the user to control the various operations of the device, fails to explicitly teach, but Dunlap teaches the claimed “a pair of switches coupled to each of said dedicated memory sets for facilitating selective playing of said first display content or said second display content stored in any one of said pair of dedicated memory sets by said media player unit” (Fig. 1 teaches the claimed wherein for a particular memory device , Deck-A or Deck-B, there are separate switches for controlling the operations of the device, including a play button “P”, designated for that particular media slot).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Dunlap into the system of Tsui, such that Tsui can benefit by incorporating at least the play button for each of the memory devices into the plurality of memory slots 4/USB connectors 5, because said incorporation would allow for an improved user experience by making it easier for a user to spatially identify which memory the user would like to select as the memory device of choice. 
Regarding claim 12, Tsui teaches the claimed wherein said memory media is at least one a memory card or a USB stick (paragraph 28).
Regarding claim 13, Tsui teaches the claimed further comprising a display monitor for displaying content present in any one of the said dedicated memory sets (Figs. 1 and 5, LCD display 11).
Regarding claim 15, Tsui teaches a digital media player unit (Fig. 1) having a circuitry (Fig. 5, circuitry), said media player unit comprising:
a plurality of dedicated memory sets, wherein each dedicated memory set (Figs. 1, 5 and paragraph 28, teaches memory sets in the form of card slot 5 and USB connector ports 4. Each of which is connected to a memory device which includes images and videos that are to be displayed when the specific memory device is selected for output) comprises:
a memory media slot configured on a body of said media player unit (Figs. 1 and 5, card slot 5 and USB connector ports 4); and
a memory media inserted within said memory media slot (Figs. 1 and 5, card slot 5 and USB connector ports 4 accepts memory devices in the various slots/ports); and
However, while Tsui does teach a set of buttons 3 (Fig. 1 and 5) that allows the user to control the various operations of the device, fails to explicitly teach, but Dunlap teaches the claimed “at least one switch coupled to each of said dedicated memory sets for facilitating selective playing of content stored in any one of said plurality of dedicated memory sets by said media player unit” (Fig. 1 teaches the claimed wherein for a particular memory device , Deck-A or Deck-B, there are separate switches for controlling the operations of the device, including a play button “P”, designated for that particular media slot).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Dunlap into the system of Tsui, such that Tsui can benefit by incorporating at least the play button for each of the memory devices into the plurality of memory slots 4/USB connectors 5, because said incorporation would allow for an improved user experience by making it easier for a user to spatially identify which memory the user would like to select as the memory device of choice..
Regarding claim 16, Tsui teaches the claimed wherein said memory media is at least one a memory card or a USB stick (paragraph 28).
Regarding claim 17, Tsui teaches the claimed further comprising a display monitor for displaying content present in any one of the said dedicated memory sets (Figs. 1 and 5, LCD display 11).
Regarding claim 19, Tsui teaches a digital media player unit (Fig. 1) having a circuitry (Fig. 5, circuitry), said media player unit comprising:
a plurality of dedicated memory sets, wherein each dedicated memory set is built in on said circuitry (Figs. 1, 5 and paragraph 28, teaches memory sets in the form of card slot 5 and USB connector ports 4. Each of which is connected to the system housing 22 via circuitry); and
However, while Tsui does teach a set of buttons 3 (Fig. 1 and 5) that allows the user to control the various operations of the device, fails to explicitly teach, but Dunlap teaches the claimed “at least one switch coupled to each of said dedicated memory sets for facilitating selective playing of content stored in any one of said plurality of dedicated memory sets by said media player unit” (Fig. 1 teaches the claimed wherein for a particular memory device , Deck-A or Deck-B, there are separate switches for controlling the operations of the device, including a play button “P”, designated for that particular media slot).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Dunlap into the system of Tsui, such that Tsui can benefit by incorporating at least the play button for each of the memory devices into the plurality of memory slots 4/USB connectors 5, because said incorporation would allow for an improved user experience by making it easier for a user to spatially identify which memory the user would like to select as the memory device of choice..
Regarding claim 21, Tsui teaches the claimed further comprising a display monitor for displaying content present in any one of the said dedicated memory sets (Figs. 1 and 5, LCD display 11).
Regarding claims 22-24, Tsui teaches the claimed wherein the said dedicated memory sets are housed in a separate enclosure in wired connection to the said media player (Figs. 1 and 5, paragraph 28 teaches wherein the memory slot 5 and USB connectors 4 are connected to the main processor 20. Memory slot 5 and USB connectors are each separate devices having separate enclosures for receiving said memory media devices, all of which are then connected to the main processor 20).

Claims 2, 9, 11, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsui et al. (US 2008/0204359) in view of Dunlap et al. (US 5,194,963) in view of Official Notice. 
 	Regarding claims 2 and 11, Tsui teaches that the media player unit is able to display content from any of the memory devices, however isn’t explicit in teaching “wherein said first display content is Open signage for a business establishment, and said second display content is Closed signage for a business establishment”.
	Examiner makes note here that the type of video content stored on the media, be it a bird, an animal, any signage, a video clip, or an Open/Closed signage is irrelevant to the display content stored itself and does not hold patentable weight. However, a person of ordinary skill in the art at the time of the filing of the current application would have known to store any type of display content, including an Open signage or a Closed signage for a business establishment because it yields the same expected results, like that of any other display content, of conveying the display information to a viewer for them to view and comprehend, therefore, the examiner takes Official Notice.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings that are well known and old in the art of using an Open/Closed signage for a business establishment as the content stored in the recording media, into the proposed combination of Tsui and Dunlap because it yields the same expected results, like that of any other display content, of conveying the display information to a viewer for them to view and comprehend.
Regarding claims 9, 14, 18 and 20, while Tsui and Dunlap both teaches media players, fails to explicitly teach a remote controller, and therefore fails to teach the claimed “further comprising a remote controller for facilitating the activation of said at least one switch”.
Examiner elects to take Official Notice that it is well known and old in the art to use a remote controller to controller the activation of a switch.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings that are well known and old in the art, of the use of a remote controller, into the proposed combination of Tsui and Dunlap because such incorporation allows for the benefit of improving the user friendliness of the system by making it quicker and less cumbersome for the user.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsui et al. (US 2008/0204359) in view of Dunlap et al. (US 5,194,963) in view of Gill (US 3,561,520). 
Regarding claim 7, the proposed combination of Tsui and Dunlap fails to explicitly teach that the switches are of a particular type, however, Gill in the prior art teaches the claimed wherein said at least one switch is a single or double-pole-double-throw (SPDT or DPDT) toggle switch with a pull cord (col. 1, line 72 to col. 2, line 16 teaches of the typical use of a single pole double throw toggle switch used to control a device).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Gill into the proposed combination of Tsui and Dunlap, such that the switches of Dunlap, can also be operated by a toggle switch, because such an incorporation allows for improving the ease of operation of the switch.

(2) Response to Argument
In re page 6-7, appellant present argument A by arguing the advantage that constitutes the rationale to combine the prior arts of Tsui and Dunlap as stated in the rejection of claims 1, 10, 15 and 19 of “Tsui can benefit by incorporating at least the play button for each of the memory devices into the plurality of memory slots 4 / USB connectors 5, because said incorporation would allow for an improved user experience by making it easier for a user to spatially identify which memory the user would like to select as the memory device of choice”. In furthering the argument, page 8 elaborates on argument A and is referred to herein as argument A1. In Argument A1, appellants state that to identify which memory to select, a user can simply plug in the memory card or the USB stick of choice into memory card slot 4 or USB connector 5 and that therefore the examiner’s asserted advantage can be achieved without adding a play button and that a digital photo frame usually starts playing automatically once a memory device is plugged and references paragraphs 30 and 35 of Tsui (US 2008/0204359).
	In response, the examiner respectfully disagrees. The examiner’s asserted advantage/benefit is to spatially identify which memory device is to be selected as the memory device of choice. The selection of the memory device is used for playback purposes since the reason for introducing Dunlap is to place play buttons next to a memory device to thereby select a particular memory device of choice. This appears to be different than what is argued by the appellants, which appears to be the act of merely identifying the memory slot itself. The examiner has used the prior art of Dunlap, which places a playback button next to the memory device of Tsui, and that the play button for each of the multiple memory devices can be used to “spatially identify which memory the user would like to select as the memory device of choice”. Additionally, while appellants argue paragraphs 30 and 35, it is clear that Tsui teaches that displaying of the images occurs when the frame is attached, not when the memory is inserted into the memory slot, as argued by the appellants. The attaching of the frame acts as a process to ready the device for full assembly for playback. The matter of contention in argument A1 is to place play buttons next to memory devices to help a user spatially identify which memory device they want to select for playback.
	Additionally, the adding of the play button in Dunlap into Tsui, is not a discouraged combination. There would need to be explicit evidence within Dunlap or Tsui itself to suggest that such a combination would not work together. While it is clear here, that the majority of the arguments is based in speculation or a generalization of the prior art.

	In re pages 8-9, appellant present argument A2, by stating that adding a play button is not necessary and the advantage is not necessary, because the USB stick or memory card can have store thousands of photos.
In response, the examiner respectfully disagrees. While it is possible that a memory device can store thousands of images, it still would not take away the advantage of easily spatially identifying which memory device to select, especially when a playback device can have multiple memory devices, the advantage of identifying one memory device for selection versus another one of a plurality of memory devices is quite apparent. The number of images or videos stored on a memory device is conjecture and irrelevant, because it is not an argument based on claimed limitations. In conclusion, in response to appellant’s argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., “number of images stored on a memory device”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, even assuming, arguendo, that somehow the number of images stored on the memory device is relevant, it appears that the appellant’s own specification teaches that number of files (see paras 0064, 0070, etc.) for open signage and a number of files for closed signage are left ambiguous and not limited to any particular size.
Additionally, the adding of the play button in Dunlap into Tsui, is not a discouraged combination. There would need to be explicit evidence within Dunlap or Tsui itself to suggest that such a combination would not work together. While it is clear here, that the majority of the arguments is based in speculation or a generalization of the prior art.

In re pages 9-10, appellant present argument A3, stating that user would not add an additional button, but rather modify the firmware to add an additional function to an existing button to act as a play button. Further, appellants argue that even if a additional button is added, he/she would connect the play button to the main processor to preserve the opportunity for future upgrades, and not directly to the memory storage device as in Dunlap.
In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., “firmware updates”, “connect directly to the microprocessor”, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The topics of contention by the appellants are not supported in the claim, nor are they are a matter of discussion in the proposed combination of Tsui and Dunlap. The claim language merely states “at least one switch coupled to each of said dedicated memory sets”, and therefore, does not provide any support for the arguments of the appellants. Connecting directly to a microprocessor or memory storage device is not a supported argument. Furthermore, the incorporation of a play button, whether it is via firmware updates or adding a new play button (microprocessor or memory storage device) would not affect the proposed benefit to “spatially identify which memory the user would like to select as the memory device of choice”. The adding of the play button in Dunlap into Tsui, is not a discouraged combination. There would need to be explicit evidence within Dunlap or Tsui itself to suggest that such a combination would not work together. While it is clear here, that the majority of the arguments is based in speculation or a generalization of the prior art.

In re pages 10-11, appellant argues A4, that a digital photo frame utilizes a user interface with select commands and menus to navigate the device and to select particular memory devices for playback and that adding a play button would not be necessary. Additionally, appellants argue that other existing buttons can be reprogrammed rather than adding a play button.
In response, much like arguments A1 and A3 above, in response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., “control buttons and the menu”, “update the firmware”, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The topics of contention by the appellants are not supported in the claim, nor are they are a matter of discussion in the proposed combination of Tsui and Dunlap. The claim language merely states “at least one switch coupled to each of said dedicated memory sets”, and therefore, does not provide any support for the arguments of the appellants. Utilizing existing user interfaces, control buttons and menus is not a supported argument. Similarly, reprogramming existing buttons to negate the need to add a button is not a supported argument. Furthermore, utilizing existing user interfaces, control buttons and menus, or to reprogram via firmware updates existing buttons would also not affect the proposed benefit to “spatially identify which memory the user would like to select as the memory device of choice”. The adding of the play button in Dunlap into Tsui, is not a discouraged combination. There would need to be explicit evidence within Dunlap or Tsui itself to suggest that such a combination would not work together. While it is clear here, that the majority of the arguments is based in speculation or a generalization of the prior art.

In re page 11, appellant summarizes arguments A1, A2 and A4 and states that the office action fails to establish prima facie case of obviousness.
In response, as discussed in the responses above, the examiner has clearly established a prima facie case of obviousness as majority of the arguments is based on speculation or a generalization of the prior art and not based in the prior arts used in the 103 rejection.
In re pages 11-12, appellant summarizes argument A3 and states that incorporating the teachings of Dunlap changes the principle of operation of buttons in Tsui.
In response, as discussed in the responses above for argument A3, the examiner has clearly established a prima facie case of obviousness as majority of the arguments is based on speculation or a generalization of the prior art and not based in the prior arts used in the 103 rejection. The office action does not change the operation of the existing buttons of Tsui, but rather proposed adding a play button.

In re pages 12-13, appellant argues that long felt but unsolved needs justify rejections be withdrawn.
In response, the appellant discusses the specification and the idea of the invention rather than what is claimed. The claimed is merely a digital media player with dedicated playback buttons. The is already clear in Dunlap that utilizes the need for a dedicated playback button for a memory device. The digital display device of Tsui already can be used as a display device to display any content of choice and merely placing the display device as an open/closed signage would prove to function in the same manner as argued by the appellant. Furthermore, with regard to long-felt need, the long-felt needs must have been a persistent one that was recognized by those of ordinary skill in the art. One of ordinary skill in the art would have easily used a display device with memory slots as an open/closed sign. Therefore, in conclusion, the rejections of claims 1, 10, 15 and 19 appear proper on its own merit and additionally due to the fact that the long-felt need must have a been a persistent one that was recognized by those of ordinary skill in the art.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
Conferees:
/WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                        
/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484   

                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.